DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface of the chip" in line 3.  There is insufficient antecedent basis for this limitation in the claim since a chip was not previously positively recited and a surface was not previously recited.
Claim 1 recites the limitation "the vaporization core" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahamed et al. (US Publication No.: 2016/0091258 hereinafter “Ahamed”).
With respect to claim 1, Ahamed discloses a method for enhancing boiling performance of chip surface (Fig. 7b), characterized in that, comprising steps of mounting a heat pipe directly above the surface of the chip (Fig. 7b, heat pipe 1 is above chip H which is a CPU as described in Para 0039); forming a porous structure for increasing the vaporization core on an upper surface of the heat pipe (Para 0049-0051 and Figs. 2-3, groove wick 10 is along the entire surface walls of heat pipe).
With respect to claim 2, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 1 as discussed above. Ahamed also discloses the heat pipe is a flat heat pipe (Fig. 1, heat pipe 1 is flat).
With respect to claim 3, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 2 as discussed above. Ahamed also discloses the porous structure is formed by a method of sintering metal particles (Para 0049-0051).
With respect to claim 4, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 3 as discussed above. Ahamed also discloses the metal particles are copper particles (Para 0016).
With respect to claim 5, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 3 or 4 as discussed above. Ahamed also discloses the porous structure is directly sintered on the upper surface of the heat pipe (Para 0016, 0018, 0049, 0052).
With respect to claim 10, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 1 as discussed above. Ahamed also discloses the chip is a CPU chip (Para 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ahamed et al. (US Publication No.: 2016/0091258 hereinafter “Ahamed”) in view of Honmura et al. (US Publication No.: 2012/0325440 hereinafter “Honmura”).
With respect to claim 6, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 3 or 4 as discussed above. Ahamed also discloses sintering by a method of low temperature welding (Para 0052).
Ahamed does not disclose the porous structure is sintered on a thin copper sheet that is welded to the upper surface of the heat pipe.
Honmura teaches sintering a porous structure onto a sheet and then welding the sheet onto the surface of a heat pipe (Para 0119-0121). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the porous structure of Ahamed to be sintered and fabricated onto a separate sheet and 
With respect to claim 7, Ahamed discloses the method for enhancing boiling performance of chip surface according to claim 2 as discussed above. Ahamed does not disclose the porous structure is formed by a wire and mesh structure, a micro-ribbed column, a superhydrophobic surface or a foamed copper.
Honmura teaches a porous structure that is a wire and mesh structure that is attached to grooves (Para 0011 and Para 0084). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the porous groove structure of Ahamed to have a wire and mesh structure as taught by Honmura to improve capillary attraction and performance of the heat pipe (Para 0011 and 0084).
With respect to claim 8, Ahamed and Honmura teach the method for enhancing boiling performance of chip surface according to claim 7 as discussed above.  Honmura also teaches the porous structure is directly formed on the upper surface of the heat pipe (Fig. 11, porous structure 28 is on the entire inner wall).
With respect to claim 9, Ahamed and Honmura teach the method for enhancing boiling performance of chip surface according to claim 7 as discussed above. Ahamed also discloses sintering by a method of low temperature welding (Para 0052).
Ahamed does not disclose the porous structure is sintered on a thin copper sheet that is welded to the upper surface of the heat pipe.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763